82 F.3d 410
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George M. LEWIS, Plaintiff-Appellant,and Gregory Bernard Harsley, Sr.;  Elliott Gaines;  KiasiPowell;  Roy Lee Perry;  Joseph S. Robinson;  Bruce J.Paquette;  Stephen E. McClelland;  Yuru A. Yuru A.Al-mu'min;  M. Sulaimani;  William B. Riley;  James D.Parker;  Karl Gene Ward;  Donald Thomas Barone;  PaulPatrick Mccarthy;  Robert A. Miller;  Willie Stewart Bey;Edward X. Andrews;  Jamie Furlough;  William A. Scott;Calvin Archer;  Louis L. Speight;  David L. Wright;  AndreCraig Moore, Plaintiffs,v.Hunter B. ANDREWS;  Bruce Meadows, Secretary of State Boardof Elections of Virginia;  Tom Moss, House Speaker of theGeneral Assembly of Virginia;  Dorothy F. Kea, GeneralRegister of County of State Board of Elections;  TemStanley;  George Allen, Governor of Virginia;  James S.Gilmore, III, Attorney General of Virginia;  Keith LawrenceWhite;  Lonnie X. Jones, Defendants-Appellees.
No. 95-8539.
United States Court of Appeals, Fourth Circuit.
Submitted March 21, 1996.Decided April 16, 1996.

E.D.Va.
AFFIRMED.
Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.   Leonie M. Brinkema, District Judge.  (CA-95-1396-AM)
George Maurice Lewis, Appellant Pro Se.
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. § 1983 (1988) complaint and denying his motion filed under Fed.R.Civ.P. 59(e).   We have reviewed the record and the district court's opinions and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Lewis v. Andrews, No. CA-95-1396-AM (E.D. Va.  Oct. 5, 1995;  Nov. 9, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.